ORDER

PER CURIAM.
Lillian Reeves and Richard Powell (“Plaintiffs”) appeal from a motion to dismiss without prejudice their wrongful death action against Parkside Towers Nursing Home and Dr. Alka Kapoor. Plaintiffs allege the trial court erred in dismissing their lawsuit asserting that Section 538.225 does not require the affidavit to contain the precise language in the statute, but that the affidavit substantially complied with the statute.
We have reviewed the briefs of the parties and the record on appeal, and we find the claims of error to be without merit. An opinion would have no precedential value. We have, however, provided a memo*918randum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).